              Case 2:21-mc-00082-RSL Document 2 Filed 07/26/21 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      EMPLOYEE PAINTERS’ TRUST, et al.,
                                                               Cause No. MC21-0082RSL
 9
                            Plaintiffs,

10
                 v.                                            ORDER TO ISSUE WRIT OF
                                                               GARNISHMENT
11
      JACK ALLEN DAHL,

12
                      Defendant/Judgment Debtor,

13
                and

14
      MASTER DRYWALL FINISHERS, LLC,

15
                             Garnishee.

16
           This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17
     for a continuing lien on the earnings of Judgment Debtor Jack Allen Dahl. The Court having
18

19   reviewed the record in this matter, it is hereby ORDERED that the Clerk of Court shall issue the

20   Writ of Garnishment (Dkt. # 1-3) submitted by plaintiff’s counsel on July 22, 2021.
21
           Dated this 26th day of July, 2021.
22

23
                                                Robert S. Lasnik
24                                              United States District Judge
25

26

27

28   ORDER TO ISSUE WRIT OF GARNISHMENT - 1
Case 2:21-mc-00082-RSL Document 2 Filed 07/26/21 Page 2 of 2
